UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2014 COMMISSION FILE NUMBER 001-35850 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 27-0016420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28 West Grand Avenue, Suite 3, Montvale, NJ (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 14, 2014, there were 5,831,246 issued and outstanding shares of the Registrant’s Common Stock, $0.001 par value per share. TABLE OF CONTENTS PART I - CONDENSED FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 6. Exhibits. 18 SIGNATURES 19 EXHIBIT INDEX 20 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share and Par Value Data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade account receivables, net Inventories Derivative asset - call options Other account receivable Total current assets Property, and equipment, net Intangible assets and others, net Long term deposit Total long term assets Total assets $ $ - 1 - March 31, December 31, (Unaudited) LIABILITIES AND EQUITY Short term bank credit and current portion of long term bank loans $ $ Current portion of long term notes, net of discount - Trade account payables Other account payables Total current liabilities Long term loans from banks and others Long term notes, net of discount - Finance lease 97 Accrued severance pay, net Deferred tax liabilities, net 99 Total long term liabilities Stockholders’ Equity: Preferred stock; $.001 par value, 5,000,000 shares authorized, none issued and outstanding Common stock; $.001 par value, 100,000,000 shares authorized, 5,831,246 shares issued and outstanding as of March 31, 2014 and December 31, 2013 6 6 Additional paid in capital Accumulated other comprehensive income Retained earnings Micronet Enertec stockholders' equity Non-controlling interests Total equity Total liabilities and equity $ $ - 2 - MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Share and Earnings Per Share Data) (Unaudited) Three months ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets 93 Total operating expenses Income (loss) from operations ) Financialexpenses, net 46 Income (loss) before provision for income taxes ) Taxes on income 79 Net income (loss) ) Net loss attributable to non-controlling interests Net loss attributable to Micronet Enertec $ ) $ ) Loss per share attributable to Micronet Enertec: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted - 3 - MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) Three months ended March 31, Net income $ ) $ Other comprehensive income net of tax: Currency translation adjustment ) Total comprehensive income ) Comprehensive loss attributable to the non-controlling interests 71 ) Comprehensive income attributable to Micronet Enertec ) - 4 - MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ ) $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Marketable securities ) Change in fair value of derivatives, net ) Change in deferred taxes, net ) (5
